Citation Nr: 1422147	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bruxism, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision denied entitlement to service connection for PTSD and for bruxism.  Though a later April 2012 rating decision granted the Veteran's claim for service connection for PTSD, his claim for service connection for bruxism has remained denied since the initial rating decision.  

On his May 2009 notice of disagreement, the Veteran requested the opportunity to present testimony at a hearing before a Decision Review Officer (DRO).  An informal conference was held at the RO in March 2011.  The Veteran agreed to postpone his request for a local hearing until after he underwent a VA examination.  After such an examination in May 2011, his PTSD claim was granted, but his bruxism claim remained denied.  As a result, the RO attempted to schedule the Veteran for a DRO hearing in December 2013.  The Veteran did not attend his scheduled DRO hearing, and he has not provided good cause as to why this hearing should be rescheduled.  The request for a DRO hearing is deemed withdrawn

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

On his April 2012 substantive appeal, the Veteran requested a video conference hearing before a member of the Board.  Though the Veteran was subsequently scheduled for a DRO hearing at the RO, no action regarding his Board hearing request has been undertaken.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a member of the Board at the Los Angeles, California, Regional Office.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

